05/18/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                Case Number: DA 21-0075


                                          DA 21-0075
                                                                                   1
 STA1E OF MONTANA,                                                          MAY 1 8 2021
                                                                         Bowen Greenwooci
                Plaintiff and Appellee,                                Clerk of Suprerne Court
                                                                          Sttate   Mon1;-3rla


          v.                                                            ORDER

 ANTHONY WEIMER,

                Defendant and Appellant.



       Before this Court is self-represented Appellant Anthony Weimer and his Motion to
Correct the Record, pursuant to M. R. App. P. 8(6). Weimer provides that the County
Attorney for Flathead County does not oppose the motion and that the Attorney General
did not state whether it was opposed. No response to the motion was filed with this Court.
M. R. App. P. 16(1).
       Upon review of Weimer's Motion with its specific. limited corrections to the
testimony for the bench trial and sentencing hearing along with the pertinent portion of
the transcripts on file with this Court, therefore,
       IT IS ORDERED that Weimer's Motion to Correct the Record is GRANTED and
that the Motion's Attachments A and B are incorporated as part ofthe transcript record on
appeal.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Anthony Weimer personally.
       DATED this      r My of May,2021.
                                                      For the Court,




                                                                   Chief Justice